Harvey, J.
Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to Education Law § 6510-a [4]) to review a determination of respondent which, inter alia, suspended petitioner’s license to practice medicine in New York for two years.
The determination against petitioner was based on a Federal administrative proceeding which culminated in a settlement between petitioner and the United States Department of Health and Human Services. The settlement provided for a reduction in the period of time petitioner was to be excluded from Medicare and petitioner agreed not to contest his exclusion from Medicare. Petitioner made no specific admissions in settling the Federal administrative proceeding. At the hearing held before the State Regents Review Committee, petitioner was not afforded the opportunity to contest the alleged violations which form the basis for the Federal settlement. Respondent candidly and correctly concedes that, in light of recent decisions (see, e.g., Matter of Halyalkar v Board of Regents, 72 NY2d 261; Matter of Dragan v Commissioner of Educ. of State of N. Y, 142 AD2d 846; Matter of Sood v Commissioner of Educ. of State of N. Y, 137 AD2d 918), the determination must be annulled and the matter remitted for further proceedings pursuant to Public Health Law § 230 (10).
*841Determination annulled, without costs, and matter remitted to respondent for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Kane, Yesawich, Jr., Harvey and Mercure, JJ., concur.